Citation Nr: 0025174	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
excision of neuroma from left upper arm (minor side) with 
impairment of left median nerve, muscle atrophy, pain, and 
numbness.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran has verified active military service from April 
1975 to August 1977, May 1983 to May 1987, and November 1989 
to July 1992.  

The Board notes the veteran has presented a well-grounded 
claim for increased evaluation for his left arm disability 
within the meaning of 38 U.S.C.A. § 5107 (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board has reviewed the evidence and finds that further 
development is necessary prior to the completion of appellate 
review.  See 38 U.S.C.A. § 5107(a) (West 1991).

First, the veteran testified before the undersigned member of 
the Board in February 2000 that he received treatment for his 
left arm disability as recently as December 1999, including 
further evaluation of the extent of his disability through 
magnetic resonance imaging (MRI) and electromyograph (EMG) 
tests.  The most recent VA treatment records present in the 
claims file are dated in April 1998.  This additional medical 
evidence must be obtained.

Second, the Board notes that the RO has evaluated the 
veteran's left arm disability under Diagnostic Code 8515, for 
paralysis of the median nerve.  The November 1997 examination 
for muscles notes findings of a five-inch well-healed but 
tender and slightly depressed scar.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1999).  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The record does not reflect that the RO has 
considered whether a separate, compensable rating should be 
assigned for a painful scar under Diagnostic Code 7804.

Third, the veteran testified that his left arm disability has 
interfered with his ability to obtain and retain employment 
in his occupation as a machinist.  Specifically, he avers 
that the disability itself renders his left arm weak and 
unable to perform the movements required to do his job, and 
that the medication prescribed for the pain interferes with 
his ability to operate machinery.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records 
complied in conjunction with treatment 
accorded the veteran for his service-
connected left arm disability.  The RO 
should ensure that it has all existing 
treatment records of which it has 
knowledge. Where necessary, the RO should 
obtain appropriate release of private 
medical records.  In particular, the RO 
should ensure that it has obtained any 
and all records of inservice and post 
service treatment accorded the veteran at 
Tripler Army Hospital (December 1991 to 
July 1992), and Walter Reed Army Medical 
Center (February 1992).  The RO should 
further obtain any and all records of 
treatment accorded the veteran at VA 
Medical Center (MC) Asheville, North 
Carolina, and by Dr. Morganstern that are 
not already of record.  Finally, the RO 
should ensure that it has any and all 
results of clinical studies and 
evaluations conducted concerning the 
veteran's service-connected left arm 
disability, including MRI and EMG test 
results.

2.  The RO should request that the 
veteran submit evidence concerning his 
occupational impairment, and the impact 
of his service-connected left arm 
disability on his employment.  In the 
alternative, the RO should request that 
the veteran furnish the names and 
addresses of employers who have 
terminated the veteran's employment or 
declined to hire the veteran on the basis 
of his service-connected left arm 
disability.  The RO should then request 
that the identified employers furnish the 
reasons, and any medical evaluation or 
treatment records upon which such 
decisions were based, for their 
termination or failure to hire the 
veteran.  The RO should obtain release of 
private and/or private medical records 
where appropriate.

3.  The RO should again consider the 
veteran's claim for an increased 
evaluation for his service-connected 
residuals of excision of neuroma, left 
upper arm.  If so warranted, the RO 
should consider whether the veteran 
exhibits symptomatology - including 
scarring -- that warrants separate, 
compensable evaluations under other 
diagnostic codes, in accordance with 
Esteban v. Brown, 5 Vet. App. 259, 261 
(1994) and VAOPGCPREC 23-97 (July 7, 
1997).

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for any 
examinations that may be scheduled, and that failure to do so 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




